Appeal by defendant from a judgment of the County Court, Dutchess County, rendered December 11, 1969, convicting him of manslaughter in the second degree, upon a jury verdict, and sentencing him to a prison term of from five to ten years. Judgment modified, on the law and on the facts and in the exercise of discretion, by reducing the sentence to a term of from three to ten years. As so modified, judgment affirmed. In our opinion, the sentence imposed was excessive to the extent indicated herein. Further, we note, with disapproval, that the Public Defender has included in his brief an appendix of matters wholly extraneous to the record in this case, directed toward the sympathies of this court on behalf of his client. However laudable his purpose, it is the view of this court that such a practice will not be condoned; accordingly, the appendix contained in the appellant’s brief is hereby stricken. Rabin, P. J., Munder, Gulotta, Brennan and Benjamin, JJ., concur.